Citation Nr: 1427643	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a low back disability.

 3.  Entitlement to service connection for asbestosis.
 
4.  Entitlement to service connection for left hand tremors, also claimed as due to Agent Orange exposure.
 
5.  Entitlement to service connection for an acquired psychiatric disorder, to include Major Depressive Disorder (MDD) and Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claim was remanded in March 2012 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

First, the newly acquired VA treatment records reflect the Veteran's report that he was awarded Social Security Administration disability benefits in 2004.  To date, that decision and any medical records upon which it was based have not been requested or obtained.  The VA has a duty to obtain such federal records and therefore a remand is necessary.  

Next, further attempt to obtain private treatment records should be made.  In July 2012, the Veteran stated that he had filled out releases to obtain records from Dr. Stoddard, Dr. Rutledge, and Dr. Grandberry, but that his doctors had stated to him that they did not receive a request to submit medical records.  A review of the record shows that treatment records dated in 2009 and 2010 were obtained from Dr. Studdard in May 2010.  On remand, the Veteran should be provided the opportunity to submit releases to obtain all other available records.

Next, VA examinations regarding the etiology of the Veteran's claimed disabilities were obtained in May 2012.  The Board finds that additional VA examination and opinion should be obtained with regard to the issues of entitlement to service connection for a low back disability, a left knee disability, and an acquired psychiatric disorder.  

With regard to the claim for service connection for an acquired psychiatric disorder, the May 2012 VA examiner concluded, in agreement with the August 2010 VA examiner, that the Veteran did not meet the criteria for a diagnosis of PTSD and provided an adequate rationale for that opinion.  However, in concluding that the Veteran's depression was less likely than not related to his service, the examiner did not provide an adequate rationale.  The examiner stated only that there was no indication in the service treatment records that the Veteran's depression was related to service, and that the opinion was based upon a review of the Veteran's records, diagnostic testing, and the Veteran's subjective history.  The Board finds that any opinion on the matter should include a discussion of the Veteran's reported symptoms upon returning from Vietnam, including nightmares, angry outbursts, and hypervigilence, and the current symptoms reported in the post-service records, including feelings of depression for 40 years, poor sleep, poor concentration, lack of energy and motivation, regret in the way that he treated his family upon return from Vietnam, anxiety related to being close with others, sleep trouble, and nightmares related to his experiences in Vietnam (see March 2012 VA treatment record).  Accordingly, a new VA examination and opinion should be obtained that provides an adequate discussion of the Veteran's reported psychiatric symptoms since service, when providing an opinion as to the etiology of his major depressive disorder.

With regard to the claim for service connection for a low back disability and left knee disability, the May 2012 VA examiner concluded that both disabilities were related to an on-the-job injury that occurred in 1998 when the Veteran fell off of a truck at work.  The examiner explained that the Veteran's current back disability, status post lumbar compression fracture, and left knee disability, status post total knee replacement, were due to that injury only and that an August 2009 "separation examination" showed a normal back and left knee.   First, it is unclear what the examiner meant by "separation examination," as the Veteran separated from service in 1969.  Next, the Board notes that the Veteran did incur several work-related injuries, including to the low back in February 1986, resulting in a diagnosis of a lumbar spine strain, in May 1988, when his truck turned over, and in May 1998, when he fell and injured his low back resulting in a diagnosis of fracture of the low back.  The VA treatment records do reflect that the Veteran took a medical retirement due to an injury to his back and left knee.  However, the Veteran also contends that his low back and left knee pain and problems began in service when he worked as a heavy duty mechanic in maneuvers that placed great strain on his joints.  To that extent, his service personnel records show that he worked as an automobile mechanic while in service.  His statements should be considered when rendering a VA opinion.  Moreover, a private record reflects a diagnosis of degenerative joint disease of the low back, which is an additional diagnosis to be considered.  Lastly, a February 1960 service treatment record shows that the Veteran had low back pain with muscle spasms.  He was given Robaxin.  That service treatment record should also be discussed.

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's award of Social Security Administration benefits, as well as any medical records relied upon concerning that award, should be obtained from Social Security Administration and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

2.  Request that the Veteran identify any outstanding treatment records relevant to all of his claims on appeal, including from Dr. Rutledge, Dr. Grandberry, and Dr. Stoddard (other than those records already obtained from Dr. Stoddard dated in 2009 and 2010).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

3.  Schedule a VA evaluation to determine the etiology of the Veteran's major depressive disorder.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's major depressive disorder was caused or aggravated by his service, taking into consideration and discussing the Veteran's lay statements regarding his stressors in service (including shooting and killing, carrying body bags, and coming under fire and mortar attacks), his post-service symptoms upon returning home from Vietnam (including feelings of depression, anger, nightmares, and hypervigilence), and his current symptoms, (including nightmares of faces in the body bags, guilt related to his service, and other reported symptoms).

4.  Schedule a VA examination to determine the etiology of the Veteran's lumbar spine disability and left knee disability.  The examiner should review the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should report the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability was caused or aggravated by his service, taking into consideration the Veteran's contention that as a heavy vehicle mechanic in service, he strained his back due to the strenuous nature of his duties, the service treatment record showing low back pain, as well as the post-service records showing occupational injuries to his low back and a diagnosis of degenerative joint disease.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability was caused or aggravated by his service, taking into consideration the Veteran's contention that as a heavy vehicle mechanic in service, he strained his knees due to the strenuous nature of his duties.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



